Citation Nr: 1143783	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine, evaluated as 10 percent disabling prior to May 21, 2008 and as 20 percent disabling since May 21, 2008.  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 10, 2006 to November 12, 2008 and in excess of 70 percent since November 13, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from January 1996 to March 1998, and from December 2003 to March 2005.  He was stationed in Kuwait from January 2004 to February 2005.  He also has four years of service in the Kentucky Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denied an evaluation in excess of 10 percent for the service-connected DDD of the lumbar spine.  During the current appeal, and specifically by an August 2008 decision, the RO increased the evaluation for the service-connected lumbar spine disability to 20 percent, effective May 21, 2008.  As this increased evaluation does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A claim of entitlement to service connection for irritable bowel syndrome has been raised by the record.  This matter is referred to the RO for appropriate development.

The issue of entitlement to an initial increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 21, 2008, the Veteran's lumbar spine disability was manifested by complaints of pain, limitation of flexion to no worse than 90 degrees, a combined range of motion greater than 120 degrees, and no evidence of muscle spasm, guarding, an abnormal gait, an abnormal spinal contour, ankylosis, or objective evidence of neurological findings (including incapacitating episodes).

2.  Since May 21, 2008, the Veteran's lumbar spine disability has been manifested by complaints of pain, limitation of flexion to no worse than 45 degrees, and no ankylosis or neurological findings (including incapacitating episodes).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for DDD lumbar spine prior to May 21, 2008 and in excess of 20 percent since May 21, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.71a, Diagnostic Codes (DCs) 5242 & 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a letter dated in September 2007 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his back disability may be shown by doctor statements, physical and clinical evaluation results, X rays, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Specifically, the RO obtained the Veteran's post-service VA treatment records.  VA provided the Veteran the opportunity to give testimony before the Board, but the Veteran did not avail himself of this opportunity.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  

Additionally, pertinent VA examinations with respect to the issue on appeal were obtained in October 2007 and November 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's service-connected disability and contemplate his pertinent medical history.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  See 38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Increased Rating-Low Back

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Here, the RO granted service connection for DDD of the lumbar spine in December 2005 assigning a 10 percent evaluation.  Subsequently, in August 2008, the RO increased the evaluation to 20 percent, effective May 21, 2008.  
 
The Veteran is diagnosed with DDD of the lumbar spine and is currently evaluated under the criteria of DC 5243.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

However, the Veteran has not alleged, nor does the competent evidence of record demonstrate, any incapacitating episodes.  Rather, the Veteran has reported a progressive worsening of symptoms and has described functional impairment.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  The Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  A spinal segment is considered a group of minor joints.  38 C.F.R. § 4.45.

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Here, a November 2006 VA treatment record shows that the Veteran reported urinary urgency whenever he was stressed.

A May 2007 MRI showed mild bulging of the disc at L4-L5 with mild narrowing of the central canal, and mild bulging at L5-S1 and L3-L4 without significant stenosis. 

An October 2007 VA spine examination report shows that the Veteran reported increasing back pain with occasional numbness in the buttocks.  He denied urinary incontinence, urgency, or frequency.  He denied fecal incontinence and erectile dysfunction.  He complained of decreased motion, stiffness, weakness, and spasms.  He reported weekly flare-ups of 1-2 days' duration that were precipitated by lifting or extended walking.  He denied functional impairments during flare-ups.  He also denied incapacitating episodes.  He was able to walk more than a quarter mile, but less than one mile.  The Veteran worked part-time as a warehouse manager at Wal-Mart.  He denied any lost time from work in the previous 12-month period.  

Upon physical examination, the Veteran's gait was normal.  There was no abnormal spine curvature or ankylosis.  There was no spasm, atrophy, guarding, or tenderness.  Motor and sensory examinations were normal.  Reflexes were hypoactive in all respects except left knee jerk, which was normal.  Babinski testing was normal.  Flexion was to 90 degrees.  Extension was to 30 degrees.  Lateral flexion was to 30 degrees bilaterally.  Lateral rotation was to 30 degrees bilaterally.  There was no objective evidence of pain on active range of motion.  There were no functional limitations after repetitive testing.  The diagnosis was DDD of the lumbar spine with significant effects on the Veteran's usual occupation, specifically increased absenteeism.    

VA treatment records from December 2007 to May 2007 reveal continued, regular complaints of low back pain.  The Veteran was consistent in his reports of such, and sought treatment at regular intervals.  Measured ranges of motion were not provided, generally.  

A May 2007 MRI of the lumbar spine showed mild bulging of the disc at L4-L5 with mild narrowing of the central canal, and mild bulging at L5-S1 and L3-L4 without significant stenosis.

A May 2008 progress report noted lower lumbar facet tenderness especially at right L5-S1 interval, confirmed with facet loading examination of the back.  There was no sacroiliac joint tenderness.  Straight leg raising was negative.  Flexion was to 45 degrees without pain and extension to 30 degrees with pain.  Lateral flexion was to 45 degrees with pain bilaterally.  Lateral rotation was to 45 degrees with pain bilaterally.  Motor function was 4/5 bilaterally.  Sensory to touch was intact.  Deep tendon reflexes were normal bilaterally.  The Veteran reportedly had "cut his work to office work only."  He denied bladder or bowel problems.  The diagnoses included low back pain and facet arthropathy.  

The Veteran received an epidural steroid injection later that month.  The anesthesiologist reviewed the Veteran's MRI and stated that the findings "should not amount to this much . . . pain."  The clinician recommended that the Veteran's primary care provider "look for nonorganic cause" of the pain. 

A September 2008 VA treatment record notes that the Veteran was "questionably tender at the facet joints, negative with facet loading."  Sacroiliac joints were nontender to palpation.  Waddles signs were positive, which indicated a nonorganic nature of the Veteran's pain.  The May 2008 injection reportedly provided no relief.  Flexion was to 45 degrees, and extension was to 30 degrees.  Motor, sensory, and reflex examinations were normal.  Facet loading was negative.  The diagnosis was lumbago.  The clinician stated that "there is not enough pathology amenable to any injective pain management."  She recommended maximizing medical pain management.

A November 2008 VA spine examination report shows that the Veteran complained of moderate constant pain and spasms.  He reported weekly flare-ups of 1-2 days' duration, which were precipitated by working around the house or lifting at work.  He denied any functional impairment during flare-ups.  He was able to walk one-quarter of a mile.  He worked full-time as a stocker and janitor at Wal-Mart, but had changed positions several times "to allow for less strenuous activity."  He estimated that he had lost 4-5 weeks from work in 2008 because of his PTSD and back and leg pain.  The Veteran reported taking Lortab three times a day when not working.  He also utilized a TENS unit, heat, and massage.  He did not use any assistive devices.  The Veteran denied any bladder or blower impairment.  He also denied fatigue, decreased motion, stiffness, and weakness.  

Upon physical examination, the Veteran's gait and posture were normal.  There was no abnormal spine curvature or ankylosis.  No spasms, localized guarding, or tenderness were noted.  Motor, sensory, and reflex examinations were normal.  Muscle tone was also normal.  Flexion was to 80 degrees.  Extension was to 25 degrees.  Lateral flexion and rotation were both 30 degrees bilaterally.  Objective evidence of pain was noted during active and repetitive motion.  No other functional impairment was noted after repetitions.  The diagnosis was L3-L4 mild bulging of the disc, L4-L5 mild bulging of the disc with mild narrowing of the central canal, and L5-S1 mild bulging without any stenosis.  The examiner reviewed the claims file and determined that the Veteran's back disability had a significant effect on his usual occupation due to problems with lifting and carrying.

To merit the next higher rating of 20 percent prior to May 21, 2008, the movement of the low back must be shown to be less than 60 degrees (but greater than 30 degrees) in flexion, or totaling 120 degrees or less for all planes of motion of the low back.  The objectively measured range of motion does not meet this standard.  The October 2007 measurement of flexion exceeds 60 degrees, and the combined range of motion exceeds 120 degrees.  Moreover, there is no abnormal curvature of the spine, muscle spasm, or guarding noted on either examination or in treatment records.  Also, the Veteran's gait is normal.  Thus, the Board finds that prior to May 21, 2008, the criteria for an evaluation greater than 10 percent under DC 5242 are not met. 

Rather, not until May 21, 2008, during a VA outpatient examination, did the Veteran's lumbar spine disability more closely resembled the criteria for a 20 percent disability evaluation.  At that time, there was 45 degrees limitation of flexion, but no ankylosis of the Veteran's thoracolumbar spine, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis of the lumbar spine to warrant a higher evaluation under DC 5242.  Thus, although moderate limitation of function has been demonstrated, such is found to be appropriately contemplated in the current 20 percent evaluation, but no higher.

Whether the Veteran's back disability results in functional loss has also been reviewed with respect to both timeframes.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that there is chronic back pain.  The November 2008 VA examiner noted objective evidence of pain during active and repetitive motion with respect to flexion.  However, even upon consideration of actual functional impairment from pain, forward flexion is not 30 degrees or less.  Both VA examiners (in October 2007 and November 2008) noted that the range of motion was not otherwise limited, nor was there weakness, fatigue, incoordination, or other factors resulting in functional loss not already contemplated by the assigned evaluations.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss for any portion of the appeals period.

Consideration has also been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (1).  Motor and sensory examination of the lower extremities resulted in fully normal clinical findings at the October 2007 and November 2008 VA examinations, and the Veteran denied bladder and bowel dysfunction.  Accordingly, the evidence does not support separate ratings for neurologic manifestations. 

In this regard, the Board acknowledges that the Veteran is currently service-connected for radiculopathy of the lower extremities and that a 10 percent evaluation has been assigned to each of these disorders.  As the Veteran has not raised a claim for a higher evaluation for either disability, any consideration of the matter is not appropriate at this time.  

The preponderance of the evidence is against the claim for a higher schedular rating.  There is no doubt to be resolved.  Accordingly, an increased schedular evaluation for lumbar spine DDD is not warranted for any portion of the appeals period.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

The evidence of record does not reflect that the Veteran's lumbar spine disability is so exceptional as to not be contemplated by the rating schedule at any portion of the appeal period.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected lumbar spine disability contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary. 

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the Veteran has worked at Wal-Mart on at least a part-time basis throughout the appeal period.  Thus, any inferred TDIU claim is inapplicable.


ORDER

A disability evaluation in excess of 10 percent for DDD of the lumbar spine prior to May 21, 2008 and in excess of 20 percent since May 21, 2008 is denied.


REMAND

In January 2007, the RO granted service connection for PTSD and assigning a 50 percent evaluation to this disability.  In a correspondence dated August 2007, the Veteran requested an increased evaluation.  The Board construes the August 2007 correspondence as a timely notice of disagreement (NOD) with the January 2007 rating decision.  Thus, the January 2007 rating decision remains pending, and the RO is required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand. Manlincon v. West, 12 Vet. App. 238 (1999).

In this regard, the Board acknowledges that, in a December 2008 rating action, the RO awarded an increased evaluation of 70 percent, effective from November 13, 2008, for the service-connected PTSD.  That adjudication does not alleviate the RO of the requirement of issuing an SOC as to the issue of entitlement to an increased rating for the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issue of entitlement to an increased evaluation for PTSD.  The Veteran also must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


